Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-4 and 22-26, drawn to a drilling and bolting rig with carousel, actuator, position sensor, and processor; classified in E21D20/006.
II. Claims 5-16, drawn to a control panel with keypad, buttons, and resistor material; classified in H01H.
III. Claims 17-21, drawn to method for fully automated operation of a drill rig for an automatic bolter, classified in E21D20/003.
 
The inventions are independent or distinct, each from the other because:
Inventions (I and III) and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claims of groups I and III do not recite the details of the control panel, buttons, etc..  The subcombination has separate utility such as controlling a conventional bolter.


The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice a manual drilling process; moreover, the process can be performed with grout injection through a hollow bolt.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As shown above, the inventions have different classification.  Moreover, a different search would be required for each claimed invention.
During a telephone conversation with Brian Marstall on 9 August a provisional election was made without traverse to prosecute the invention of group I, claims1-4 and 22-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 241, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 24 requires the controller to be configured to “determine whether an error has occurred” and claim 25 requires the controller to “determine whether the error is resolved”. The specification fails to describe any errors. The specification fails to describe any measure which is used to determine whether an error has occurred or whether it is resolved. Without disclosure of errors, how to detect them , or how to determine if they are resolve; it would require undue experimentation for one of ordinary skill in the art to make and use the invention.

Claims 24 , 25, and 26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims require determination of an “error” but the specification fails to describe any errors. Therefore it is unclear what falls within the scope of “error”
Claim 26 lacks antecedent basis for the drill loading position, resin cartridge loading position, the bolt loading position, and the adapter loading position. For examination purposes, these are merely interpreted as positions.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 6,135,674 Nielson.
Neilson describes a drilling and bolting rig (col. 1 lines 5-6) including carousel 6 rotatable about an axis and including a plurality of stations (3:58-62) to support consumables; actuator 30 to rotate the carousel; position sensor (12:22) and electronic processor 91 coupled and configured2 to detect a rotational position and rotate the carousel as claimed.


Claim(s) 22, 24, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 7,438,141 Hinshaw.
Hinshaw describes a drill rig for automatic bolter including carousel 400 configured to store one or more consumables  drill head 300 loading assembly  200 including loading arm 202 with clamps 208 and controller (col. 13 line 28); the controller configured to receive full automation request (col. 14 line 51) automatically perform drilling fig 19 resin injection (col. 12 line 64) and bolting operation (col. 14 lines 13-15) as claimed. Examiner notes that Hinshaw describes the resin and bolts on a separate magazine—not the carousel—but the claim language does not require the bolts or resin to be on the carousel.
Regarding claims  24-25: see fig 22, which shows the controller configured to determine whether an error has occurred (“Warning”) and direct the user to perform an operation (“OK”---“Help”) receive via the control panel, and perform the operation.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielson US Patent Number 6,135,674 in view of US Patent Application Publication 2019/0063964 Wolff et al.
Neilson lacks the magnetic rotary encoder of claim 2, the hall sensor of claim 3, and intrinsically safe encoder housing in proximity to magnet of claim 4.
As noted above, Nielson teaches “rotary position switch or a transducer or like apparatus”—thus not limiting the invention to any particular type of sensor.
Wolff describes a sensor including an intrinsically safe rotary encoder including housing 120 with hall effect sensor (¶0024) in proximity to magnetized shaft. Examiner finds that a “magnetized” shaft anticipates magnet. Wolff further teaches the sensor useful in coal mining(¶0015). One of ordinary skill in the art would understand that intrinsically safe equipment is required by law in gassy mines, such as coal mines; and thus would have found it obvious to have used intrinsically safe sensor with the invention of Nielson.
Further, it would have been obvious to one of ordinary skill at the time of filing or invention to have used the magnetic rotary encoder as called for in claim 2—since Wolff teaches it is an effective intrinsically safe sensor.
Further, it would have been obvious to one of ordinary skill at the time of filing or invention to have the Hall sensor of claim 3, since Wolff teaches it is an effective intrinsically safe sensor.
Further, it would have been obvious to one of ordinary skill at the time of filing or invention to have the housing fixed to the carousel and the hall sensor in close proximity to a magnet attached to the carousel of claim 4, since Wolff teaches it is an effective intrinsically safe sensor.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,438,141 Hinshaw in view of US Patent Number 6,135,674 Nielson and US Patent Application Publication 2003/0210967 Mills.
As noted above, Hinshaw lacks the bolts on the carousel, and although Hinshaw describes securing the bolt to the loading arm, loading the bolt to the drillhead ,  aligning the bolt, and driving the bolt; Hinshaw lacks the rotating the carousel to a bolt loading position and securing the bolt from the carousel.
Hinshaw also lacks the rotating the carousel to the adapter loading position and securing the adapter to the loading arm, loading the adapter to the drilling head, driving using the adapter, and unloading the adapter to the carousel.
Nielson—in the same field of endeavor—describes (as noted above) a carousel which stores consumables. 
Thus the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.
One of ordinary skill in the art  would therefore have found it obvious to have modified Hinshaw to have a bolt on a/the carousel and to have included the rotating the carousel to a bolt loading position and securing the bolt from the carousel.
Hinshaw as modified in view of Nielson still lacks the adapter and the rotating the carousel to the adapter loading position and securing the adapter to the loading arm, loading the adapter to the drilling head, driving using the adapter, and unloading the adapter to the carousel.
Mills—in the same field to endeavor—describes using an adapter 42 to drive a bolt. Mills describes this adapter as useful to drive the inventive bolt and assure proper tightening. It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Hinshaw to have used the bolt described by Mills, and therefore to have required the adapter. Moreover, one of ordinary skill in the art would have found it obvious to have modified the controller to include the rotating the carousel to the adapter loading position and securing the adapter to the loading arm, loading the adapter to the drilling head, driving using the adapter, and unloading the adapter to the carousel.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,438,141 Hinshaw in view of US Patent Application Publication 2019/0063964 Wolff et al.
Hinshaw  describes the first actuator 410 for rotating the carousel but lacks the   intrinsically safe encoder and the controller configured to control based on the position for the intrinsically safe encoder. One of ordinary skill in the art would understand that  a sensor—although not explicitly described by Hinshaw—would be advantageous to automate the carousel.

Wolff describes a sensor including an intrinsically safe rotary encoder Wolff further teaches the sensor useful in coal mining(¶0015). One of ordinary skill in the art would understand that intrinsically safe equipment is required by law in gassy mines, such as coal mines; and thus would have found it obvious to have used intrinsically safe sensor with the invention of Hinshaw and to have the controller configured to control based on the position for the intrinsically safe encoder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims which are listed as rejected, but not explicitly referred to in the statement of rejection are considered indefinite or lack enablement because they depend from rejected claims.
        2  “rotary position switch or a transducer or like apparatus so that the rotary position of the rotary actuator is able be interrogated or known by the integrated control module 91 or other control circuity”